Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 3, 5 , 7-9 and 14-15  are pending in the instant application.
Corrected notice of allowance is filed to correct for the claim amendments and cancellations made in the amendment filed on 06/03/2021. Applicants amendment filed on 06/03/2021 after notice of allowance is acknowledged. 

REASONS FOR ALLOWANCE
In view of the applicants claim amendments and arguments filed on 03/25/2021 and 06/03/2021, and the following examiners statement of reasons for allowance, claims 3, 5 , 7-9 and 14-15  are found to be allowable.
Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed  method for suppressing food intake of an obese subject, the method comprising parenterally administering to the obese subject in need of the suppression of food intake a composition comprising an effective amount of avasimibe that non-selectively inhibits in vivo both acyl-coenzyme A:cholesterl acyltransferase 1 (ACAT1) and acyl-coenzyme A:cholesterol acyltransferase 2 (ACAT2), wherein the degree that the avasimibe inhibits ACAT1 is less than the degree that the avasimibe inhibits ACAT2.

Conclusion
Claims 3, 5 , 7-9 and 14-15  (renumbered 1-7) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629